Case 1:19-cv-21826-JAL Document 405 Entered on FLSD Docket 12/16/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 19-21826-CIV-LENARD/O=SULLIVAN

  CARLOS A. ALONSO CANO, individually
  and as guardian for his son, ANGIE ALONSO
  MOREJON, and as next of friend of his minor
  daughters, KATY ALONSO MOREJON and JANY LEIDY
  ALONSO MOREJON and FE MOREJON FERNANDEZ,
  individually,
                Plaintiffs,
  vs.

  245 C & C, LLC and CFH GROUP, LLC.,
               Defendants.
  ____________________________________/

                                                 ORDER

          THIS MATTER is before the Court on the Plaintiffs' Motion for Clarif[ic]ation of the Court

  Order [ECF No.398] (DE# 404, 12/16/20). Having reviewed the applicable filings and the law, it

  is

          ORDERED AND ADJUDGED that the Plaintiffs’ Motion for Clarif[ic]ation of the Court

  Order [ECF No.398] (DE# 404, 12/16/20) is GRANTED. The plaintiffs are permitted to file

  affidavits in response to any motion. Of course, the defendants have the ability to file a motion

  to strike any affidavits that are filed. The plaintiffs are advised, as indicated in the Court’s Order

  (DE# 398), that if the Court finds an “inherent inconsistency between an affidavit and a

  deposition” of that affiant and there is no “adequate explanation of the inconsistency,” the Court

  is permitted to disregard the affidavit pursuant to Rollins v. TechSouth, Inc., 833 F.2d 1525,

  1530 (11th Cir. 1987). See Order (DE# 398 at 9-10, 12/10/20).

          DONE AND ORDERED, in Chambers, at Miami, Florida, this 16th day of December,

  2020.



                                         ______________________________________
                                         JOHN J. O=SULLIVAN
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
